DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The Office Action is in response to the application filed August 5, 2021. Amended claims 1, 3, 4, 10, 11, 13, 15, 17, 19, 21, 23, 27, 81, and 83-92 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-4, 10-11, 13, 15, 17, 19, 21, 23, 27, 81, 83-92 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 17/396,104.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cataplexy or excessive daytime sleepiness in a patient with narcolepsy by switching from a composition comprising sodium oxybate to a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate at the same dosage amounts and administration conditions.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 11, 13, 15, 17, 19, 21, 23, 27, 81, and 83-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allphin (US Patent 8,591,922 B1) of record.

Allphin teaches methods of treating cataplexy or daytime sleepiness in a patient who has been diagnosed with narcolepsy. The method treats conditions responsive to gamma-hydroxybutyrate (GHB), also known as oxybate, for example, fibromyalgia and sleep disorders such as apnea, sleep time disturbances, narcolepsy, cataplexy, sleep paralysis, hypnagogic hallucination, sleep arousal, insomnia, and nocturnal myoclonus. In certain embodiments, the patient who has been diagnosed with narcolepsy has also been diagnosed with hypertension, heart disease, renal disease, or is at risk of stroke (column 4, lines 8-17).
Allphin the oxybate salt mixture composition is adjusted to produce a mixture having the same overall mass potency as sodium oxybate.  In other words, the weighted-average molecular weight per molar equivalent of oxybate is the same.  Thus, the absolute dosing of the oxybate salt mixture, in grams of drug substance, is the same as sodium oxybate.  This is particularly useful for avoiding potential confusion and reducing medication errors as a result of switching patients from a sodium oxybate product to a mixed salt product (example 6, column 28, lines 55-67). 
Allphin teaches a pharmaceutical composition of gamma-hydroxybutyrate (GHB) comprising a mixture of salts of GHB, wherein the mixture consists of sodium salt of gamma-hydroxybutyrate, a potassium salt of gamma-hydroxybutyrate (GHB), a magnesium salt of gamma-hydroxybutyrate, and a calcium salt of gamma-hydroxybutyrate (claim 1), thereby meeting the limitations of claims 1 and 81. 
Allphin teaches the sodium GHB salt is present in a wt/wt % of 5% to 40%, the potassium GHB salt is present in a wt/wt % of 10% to 40%, and the calcium GHB salt is present in a wt/wt % of 20% to 80% (claim 16), thereby meeting the limitations of claims 2 and 4.
Allphin teaches the multiple dosage regimen comprises one or more steps, as follows: (i) diluting an aqueous solution comprising about 500 mg/mL of the mixture of salts of gamma-hydroxybutyrate with an aqueous medium to provide a first dose of about 1 to about 10 grams of the mixture of salts; (ii) diluting an aqueous solution comprising about 500 mg/mL of the mixture of salts of gamma-hydroxybutyrate with an aqueous medium to provide a second dose of about 1 to about 10 grams of the mixture of salts; (iii) orally administering to a patient having narcolepsy the first dose within an hour prior to initial sleep onset; and (iv) orally administering to the patient having narcolepsy the second dose within 2.5 to 4 hours following initial sleep onset (column 22, lines 50-62), meeting the limitations of claims 10, 11, 13, 15, 17, 19, 21, 23, 27, and 83-91. It will be understood that the specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the metabolic stability, length of action, age, weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, and severity of condition (col. 23, lines 48-54).  
Allphin teaches the term “patient” is defined as a mammal, particularly a human (column 6, lines 19-20). Further, Allphin teaches the pharmaceutical compositions are reduced in sodium content, which would render them particularly suitable for the treatment of patients with hypertension, heart disease, or renal disease, or who are at risk of stroke. (column 2, lines 28-32), thereby meeting the limitations of claim 92, wherein the patient is an adult. 
Based on the foregoing reasons, the instant claims are deemed anticipated in view of the cited art. 

Conclusion
Claims 1, 3, 4, 10, 11, 13, 15, 17, 19, 21, 23, 27, 81, and 83-92 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627